                                          Case 5:18-cv-01633-BLF Document 48 Filed 02/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                     Case No. 18-cv-01633-BLF (SVK)
                                   8                    Plaintiff,
                                                                                       ORDER TO FILE UNDER SEAL
                                   9             v.
                                                                                       Re: Dkt. No. 44
                                  10     FRANCIS BURGA, et al.,
                                  11                    Defendants.

                                  12          Edward W. Swanson (“Special Master”) is ORDERED to file his report under seal
Northern District of California
 United States District Court




                                  13   pursuant to Civ. L.R. 79-5.
                                  14          SO ORDERED.
                                  15   Dated: February 3, 2020
                                  16

                                  17
                                                                                              SUSAN VAN KEULEN
                                  18                                                          United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
